MEMORANDUM **
California state prisoner Alonzo L. Taylor appeals from the district court’s order *750denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we affirm.
Taylor contends that the district court erred when it determined that he entered his guilty plea knowingly and voluntarily. Any error that may have occurred in failing to notify Taylor of the mandatory restitution fine did not have a “substantial and injurious effect or influence” on the outcome of the case. See Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.